Citation Nr: 1702102	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a compensable rating prior to July 12, 2014, and in excess of 10 percent thereafter for chronic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 10 percent rating for the Veteran's lumbar spine disability and a noncompensable rating for his rhinitis, and denied service connection for sleep apnea and hypertension.  

During the course of the appeal, a February 2011 rating decision granted an increased rating of 20 percent for the Veteran's lumbar spine disability, effective April 20, 2010, the date VA received his claim for an increased rating.  Additionally, in a December 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for radiculopathy of the left and right lower extremities as secondary to the service-connected lumbar spine disability with 10 percent ratings, effective January 4, 2011.  Thereafter, in a May 2013 rating decision, an earlier effective date of September 21, 2009, for the award of separate ratings for bilateral lower extremity radiculopathy was assigned.  Such decision also granted a total disability rating due to individual unemployability (TDIU), effective January 4, 2011.  

In May 2014, the Board determined that, as the Veteran had not appealed with respect to either the ratings or effective dates assigned for the award of separate ratings for his bilateral lower extremity radiculopathy or TDIU, such matters were not properly before it for appellate consideration.  The Veteran has not subsequently challenged such determination.  

Additionally, in May 2014, the Board granted a 40 percent rating for the Veteran's lumbar spine disability and service connection for sleep apnea.  Furthermore, the remaining issues on appeal, to include entitlement to a rating in excess of 40 percent for the Veteran's lumbar spine disability, a compensable rating for rhinitis, and service connection for hypertension, were remanded for additional development.

Thereafter, in a June 2014 rating decision, the AOJ implemented the Board's awards.  Additionally, following the development ordered by the Board, the AOJ awarded service connection for hypertension with an initial noncompensable rating, effective April 20, 2010, and granted an increased rating of 10 percent for the Veteran's chronic rhinitis, effective July 12, 2014, in a June 2015 rating decision.  Consequently, the issue of entitlement to service connection for hypertension is no longer on appeal as a full grant of the benefit sought with regard to such issue has been awarded.
 
Therefore, the only issues remaining on appeal, i.e., entitlement to increased ratings for the Veteran's lumbar spine disability and chronic rhinitis, have returned to the Board for further consideration.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease of the lumbar spine does not result in unfavorable ankyloses of the entire thoracolumbar spine or the entire spine, intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks within any 12 month period, or associated objective neurologic abnormalities other than bilateral lower extremity radiculopathy.

2.  For the appeal period prior to July 12, 2014, the Veteran's chronic rhinitis did not result in greater than 50 percent obstruction of the nasal passage on both sides, the complete obstruction of the nasal passage on one side, or polyps.

3. Since July 12, 2014, the Veteran's chronic rhinitis is manifested by greater than 50 percent obstruction of the nasal passage on both sides and complete obstruction on the right side, without polyps.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  The criteria for a compensable rating prior to July 12, 2014, and in excess of 10 percent thereafter for chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, DC 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a May 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records, to include records from Pee Dee Regional Family Medicine and MDSI Physician Services, contained within the SSA records, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in order to evaluate the nature and severity of his lumbar spine disability in June 2010, January 2011, and March 2012, and his rhinitis in June 2010, March 2012, and July 2014.  The Board finds that the examinations are sufficient for deciding the claims in that the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

With regard to the Veteran's lumbar spine disability, the Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his lumbar spine disability at this time.  Specifically, he is in receipt of the maximum rating for such disability based on limitation of range of motion.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown at any time pertinent to the appeal.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Furthermore, the Board finds there has been substantial compliance with the Board's May 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In this regard, the Board directed the AOJ to afford the Veteran a VA examination to address the nature and severity of his chronic rhinitis and to readjudicate the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability in light of the evidence associated with the record since the issuance of February 2011 statement of the case.  Thereafter, the Veteran was afforded a VA examination for his rhinitis in July 2014 and his claims were readjudicated in the March 2015 supplemental statement of the case based on consideration of the entirety of the evidence.  Therefore, the Board finds that the AOJ has complied with the Board's May 2014 remand directives.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In April 2010, the Veteran filed claims for an increased rating for his lumbar spine disability and chronic rhinitis, and, in relation to each claim, alleged that his symptoms had increased in severity.

A. Degenerative Joint Disease of the Lumbar Spine

Relevant to the instant appeal, the Veteran is in receipt of a 40 percent rating for his lumbar spine disability since his April 20, 2010, date of claim.  Additionally, as noted in the Introduction, he has been awarded separate 10 percent ratings for radiculopathy of the bilateral lower extremities as related to such disability.  However, as previously noted, the propriety of such assigned ratings are not presently before the Board.  With regard to his lumbar spine disability, the Veteran argues that such results in pain, and difficulty in walking sitting, squatting, climbing stairs, or standing for long periods of time.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The 40 percent rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, DC 5243.  In this regard, the criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Turning to the evidence of record, SSA found that the Veteran was disabled as of September 1, 2009.  Private medical records from Pee Dee Regional Family Medicine from 2009 reflect that, in December 2009, a magnetic resonance imaging (MRI) showed degenerative joint disease at L4/L5 and L5/S1 and an annular tear at L5/S1, as well as abnormalities at L3/L4.

A June 2010 VA examiner noted that the Veteran first began experiencing back pain during service, at which time he was treated nonoperatively with pain medication and rest, but has had residual low back pain ever since.  His pain regularly ranged from 7 to 10 out of 10 in intensity.  IVDS did not result in any incapacitating episodes over the previous 12 months.  The examiner also noted that the Veteran was laid off the previous year because of his back problems and that he walks with the assistance of a cane.

Forward flexion was measured from 0 degrees to 75 degrees; extension was measured from 0 degrees to 10 degrees; lateral flexion was measured from 0 degrees to 20 degrees bilaterally; and rotation was measures from 0 degrees to 35 degrees bilaterally.  All range of motion was with pain, but was not additionally limited on repetition.  No back spasms were reported, but there was tenderness on palpation at L3 with negative straight leg raise bilaterally.  Strength testing revealed normal strength (5/5) in all extremities with normal, symmetric, deep tendon reflexes and normal sensation.  The Veteran's gait was reported to be normal.  Imaging studies were conducted which revealed degenerative joint disease seen diffusely in the lumbar spine at L3 through S1 without any significant stenosis.

Further, a July 2010 treatment record from MDSI Physician Services records show that the Veteran was essentially sedentary because of his back and leg pain.  The treatment record also notes radicular symptoms in the left lower extremity with decreased pinprick acuity in the left L5-S1 dermatomal distribution.  Forward flexion was measured from 0 degrees to 80 degrees, and forward extension was measured from 0 degrees to 15 degrees with pain on all range of motion in the lumbosacral spine.  The Veteran was told to avoid standing, walking, or sitting for more than an hour at a time and should avoid lifting and carrying because of his degenerative joint disease.  In addition, the Veteran was told to limit reaching, handling, fingering, and feeling to two hours during the work day and to avoid climbing, balancing, stooping, kneeling, crouching and crawling.

During a January 2011 examination, the Veteran reported that his degenerative joint disease of the lumbar spine had gotten significantly worse since he had his second epidural steroid injection in September 2010.  On examination, forward flexion was measured from 0 degrees to 30 degrees on active motion; extension was measured from 0 degrees to 20 degrees, left lateral flexion was measured from 0 degrees to 15 degrees; right lateral flexion was measured from 0 degrees to 20 degrees; left lateral rotation was measured from 0 degrees to 15 degrees; and right lateral rotation was measured from 0 degrees to 15 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran denied incontinence.  

A January 2011 statement from Dr. C.F., the Veteran's private physician, is also of record, in which she states that forward flexion was measured only from 0 degrees to 30 degrees.
  
At the March 2012 examination, the examiner noted that the Veteran experienced back pain dating back to the 1980s which progressed over the past 4 or 5 years.  The Veteran had retired three years prior to the examination because of his back and the Veteran reported receiving Social Security benefits because of his back condition.

The Veteran reported experiencing more severe pain when driving or engaging in other activities which put direct pressure on the back. Forward flexion was found to be from 0 degrees to 20 degrees, extension from 0 degrees to 5 degrees, right and left lateral flexion from 0 degrees to 10 degrees, and right and left lateral rotation from 0 degrees to 10 degrees.  Repetitive motion revealed no additional loss of motion due to pain, fatigue, weakness or lack of endurance.  The examiner noted that Veteran experienced functional loss due to his degenerative joint disease, including less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing. 

Imaging studies of the thoracolumbar spine were performed and reviewed.  The examiner confirmed the existence of arthritis, but found that the Veteran does not have a vertebral fracture.  He also noted past reports at which time the Veteran's vertebrae and disc spaces were normal heights without cord or marrow signal abnormality. The reports did reveal a mild disc bulge compression of the anterior sac at L4/L5 and L5/S1.  There was also compression of the left intervertebral nerve and congenital stenosis of the sac at L5/S1.  

There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran, however, had guarding or muscle spasms of the thoracolumbar spine severe enough to result in an abnormal gait.  In fact, it was reported that the Veteran regularly uses a cane to assist his mobility.  No neurological abnormalities other than bilateral lower extremity radiculopathy were reported.  The examiner reported that the Veteran has IVDS and experienced incapacitating episodes of at least 1 week but less than 2 weeks over the previous 12 months.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine disability under the General Rating Formula.  In this regard, the VA examinations do not reveal unfavorable ankyloses of the entire thoracolumbar spine or the entire spine.  Furthermore, while the Veteran has very limited range of motion of the lumbar spine, to include as a result of functional impairment resulting from pain and similar symptoms, such is contemplated in his current 40 percent rating.  See DeLuca, supra; Mitchell, supra.  However, absent ankylosis of the thoracolumbar or entire spine, the Veteran is not entitled to a higher rating under the General Rating Formula.

Moreover, with regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the record reflects that the Veteran experienced incapacitating episodes due to IVDS of one week but less than two weeks within a 12 month period, for which he would be entitled to a 10 percent rating.  Note (6) directs VA to assign the higher of the rating under the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes.  As the 40 percent rating under the General Rating Formula is higher, he has been assigned the 40 percent rating.  

With regard to disabilities of the spine, VA is to evaluate any associated neurologic abnormalities under appropriate diagnostic criteria.  See Note (1) of the General Rating Formula.  As indicated previously, while the Veteran has been awarded separate 10 percent ratings for radiculopathy of the bilateral lower extremities, the evidence does not show any additional associated objective neurologic abnormalities.  In this regard, the entirety of the record, to include VA examinations, fail to show any incontinence or other neurologic impairment associated with the Veteran's lumbar spine disability.  Therefore, additional separate ratings for associated objective neurologic abnormalities, other than radiculopathy of the bilateral lower extremities, is not warranted. 

B. Chronic Rhinitis

The Veteran is service-connected for chronic rhinitis, which has been evaluated as noncompensable prior to July 12, 2014, and 10 percent thereafter.  

Under 38 C.F.R. § 4.97, DC 6522, allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.

In October 2009, VA treatment records reveal that the Veteran underwent a computerized tomography (CT) scan of his nose.  The treating clinician found that mucosal thickening of the ethoid and right maxillary sinuses and that small air fluid level were visible in the right maxillary sinus.  She also found that the right frontal sinus was hypoplastic, but that the remaining sinuses were clear.  She found no osseous proliferation or destruction.

The June 2010 VA examiner noted that nothing had changed since a 2009 examination.  The examiner noted that the external nose and vestibule was normal, that the septum was midline, that the turbinates were engorged, but that there was not a significant amount of drainage, and that the floor of the nose was normal.  

There is a notation that Dr. C.F. in January 2011, the Veteran's private physician, reports that the Veteran's chronic rhinitis revealed more than a 50 percent obstruction on both sides and at times a complete obstruction on one side.  In a January 2012 letter to the VA, she also notes that the Veteran's nasal congestion and enlarged tonsils/adenoids have required chronic use of antihistamines and that, at times, his symptoms are so severe and the swelling so profound that he is not able to get the benefit of nasal sprays.

At the March 2012 VA examination, the examiner found there was not at least 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side due to rhinitis, or nasal polyps.  The examiner also found that there was permanent hypotrophy of the nasal turbinates.  The examiner also found that the Veteran had no granulomatous conditions.  There were no scars (surgical or otherwise) related to rhinitis found.  The examiner did report mucosal thickening of the ethmoid and right maxillary sinuses.  Small air fluid level was visible in the right maxillary sinus.  The right frontal sinus was hypoplastic.  The remaining sinuses were clear and without osseous proliferation or destruction.  The examiner also opined that the Veteran's rhinitis did not affect his ability to work.

The Veteran was also afforded a July 2014 VA examination of his rhinitis.  The examiner noted that the Veteran had narrow nasal passages and enlarged tonsils, resulting in ongoing nasal congestion, nose bleeds, and nasal drainage, which makes him unable to breathe through his nose at night.  The examiner also noted the Veteran also awakens with headaches in the morning.  In a February 2015 addendum report, the July 2014 examiner noted that he reviewed the record, and found that there was greater than 50 percent obstruction of the nasal passage on both sides and complete obstruction on the right side due to rhinitis.  The examiner also found permanent hypertrophy of the nasal turbinates.  However, no polyps were found and the Veteran did not have any granulomatous conditions.  In addition, the Veteran had no scars related to his rhinitis, no loss of the nose exposing both nasal passages, no loss of the nose causing the loss of part of one ala, no disfigurement of the nose or any other pertinent physical findings.  The examiner noted the Veteran's report that his frequent headaches and congestion forced him to leave work on some days.

Based on the foregoing, the Board finds that a compensable rating prior to July 12, 2014, for rhinitis is not warranted.  In this regard, prior to such time period, the Veteran's chronic rhinitis did not result in greater than 50 percent obstruction of the nasal passage on both sides, the complete obstruction of the nasal passage on one side, or polyps.  Specifically, as noted at the March 2012 examination, the Veteran's nasal passages on both sides were not at least 50 percent obstructed, neither nasal passage was completely obstructed, and he did not have nasal polyps.  Additionally, earlier records, such as the October 2009 CT scan report or the June 2010 examination, do not indicate that the Veteran's symptoms more nearly approximated the criteria for a 10 percent rating before July 12, 2014, as they do not show 50 percent obstruction of both nostrils or complete obstruction of one nostril.

Furthermore, in reaching such determination, the Board assigns no probative weight to the January 2011 statement or January 2012 letter from Dr. C.F. that the Veteran's chronic rhinitis resulted in more than a 50 percent obstruction on both sides and, at times, a complete obstruction on one side as the statement does not cite to examination results or give a reasoned explanation for the conclusion.  Further, in the May 2010 letter, VA asked the Veteran to identify and authorize the release of private medical records to VA.  He did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally, the March 2012 examination, conducted subsequent to the receipt of the January 2011 and January 2012 statements from Dr. C.F., demonstrates that the Veteran's nasal passages were not at least 50 percent blocked on both sides or completely blocked on one side.  There is no other evidence, including the October 2009 treatment records or the June 2010 examination, indicating entitlement to a compensable rating for chronic rhinitis prior to July 12, 2014.  Therefore, the most probative evidence of record demonstrates that the Veteran does not meet the criteria for a compensable rating for his rhinitis prior to July 12, 2014.  

Furthermore, while the Veteran has been assigned a 10 percent rating as of the July 12, 2014, VA examination demonstrating the Veteran's nasal passages on both sides were at least 50 percent obstructed, and his right nasal passage was completely obstructed, a higher rating is not warranted as there is no evidence of polyps at any time during the appeal period.

C. Other Considerations

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected degenerative joint disease of the lumbar spine and rhinitis, and notes that his lay testimony is competent to describe observable symptoms.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected degenerative joint disease of the lumbar spine and rhinitis.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected degenerative joint disease of the lumber spine and rhinitis.   

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected degenerative joint disease of the lumbar spine and rhinitis; however, the Board finds that his symptomatology has been stable throughout each period on appeal. Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's degenerative joint disease of the lumbar spine and chronic rhinitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  

With respect to the Veteran's degenerative joint disease of the lumbar spine, the symptoms associated with such disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In this regard, the Board finds that the Veteran's complaints of pain and limited motion associated with his lumbar spine disability, and their resulting functional impairment, to include difficulty in walking sitting, squatting, climbing stairs, or standing for long periods of time, are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, incapacitating episodes of IVDS, and associated neurologic abnormalities.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.

Additionally, with respect to the Veteran's chronic rhinitis, the rating schedule contemplates the nasal blockage he experiences.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the ratings assigned herein.    

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. (citing Thun, 22 Vet. App. at 115 ); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected degenerative joint disease of the lumbar spine and chronic rhinitis.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that a rating in excess for 40 percent for degenerative of the lumbar spine, and a compensable rating prior to July 12, 2014, and in excess of 10 percent thereafter for chronic rhinitis are not warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or additional separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 40 percent for degenerative joint disease of the lumbar spine is denied.

A compensable rating prior to July 12, 2014, and in excess of 10 percent thereafter for chronic rhinitis is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


